Exhibit 21.1 Subsidiaries of Severn Bancorp, Inc. The following is a list of subsidiaries of Severn Bancorp, Inc. at December 31, 2009. All entities listed below are subsidiaries of Severn Bancorp, Inc. and, if indented, subsidiaries of the entity under which they are listed. Entity Jurisdiction of Formation Severn Savings Bank, FSB. United States of America (federally chartered savings association) Louis Hyatt, Inc. (d/b/a Hyatt Commercial) Maryland HS West, LLC Maryland Severn Financial Services Corporation Maryland SSB Realty Holdings, LLC Maryland SSB Realty Holdings II, LLC Maryland Homeowners Title and Escrow Corporation Maryland SBI Mortgage Company Maryland Crownsville Development Corporation (d/b/a Annapolis Equity Group) Maryland Crownsville Holdings I, LLC Maryland Exhibit 21.1 Page 1
